DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Fig. 5 lacks a label on the x-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Catani (US 2009/0017185) in view of Ohta et al. (Ohta, M., Sasa, S., Inoue, A., Tamai, T., Fujita, I., Morita, K., Matsuura, F. 2010. “Characterization of Novel Steviol Glycosides from Leaves of Stevia rebaudiana Morita.” J. Appl. Glycosci. Vol. 57, pp. 199-209).
Regarding claim 1, Catani teaches a sweetener composition comprising rebaudioside A [0017], as well as a method of making a sweetened composition comprising combining the sweetener composition comprising rebaudioside A with a sweetenable composition (e.g. Examples 3-5). Catani do not specifically teach compositions comprising at least 3% by weight of the high intensity sweetener.
However, Catani generally teach mixing the rebaudioside A with a bulking agent to provide the desired sweetness intensity to the resultant sweetening composition (e.g. [0038, 0050]). Therefore, it would have been obvious to have included the rebaudioside A in any amount in order to impart the desired sweetness to the final composition. The claimed amount is not considered to provide an unobvious result over the prior art where it is known to adjust the amount of high intensity sweetener in a sweetening composition.
Catani is silent as to the composition comprising rebaudioside N.
Ohta et al. teach compounds isolated from stevia, including rebaudioside N (Table 4 SGI 9), and state that rebaudioside N had a sweetness equivalent to rebaudioside A (p. 207 Discussion col. 2).
Therefore, where it was known to provide sweetener compositions comprising rebaudioside A, it would have been obvious to have substituted rebaudioside N as rebaudioside N is taught by Ohta et al. to have a sweetness equivalent to that of rebaudioside A. This would have required no more than routine experimentation, as it was well known in the sweetener art to experiment with different sweet compounds in order to provide a sweetening composition having desired attributes. Further, where rebaudioside N was a known sweet compound, to have included it in a sweetening composition is not considered to provide an unexpected result.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional prior art cited on the PTO-892 includes documents cited in the parent application serial no. 14/911,916 but not made of record in the instant application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791